Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 08/11/2022, wherein claims 9, 16, 18, 25, 26, have been amended, and new claims 38-40 have been added.
Claims 9, 16-37, 38-40 are pending.

Election/Restrictions
Applicant’s election of cancer and glioblastoma multiforme as the species without prejudice in the reply filed on 11/01/2021 is acknowledged. 
Claims 9, 16-37, 38-40 are examined herein on the merits so far as they read on the elected species. 
Any rejection from the previous office action, which is not restated herein is withdrawn.

Claim Objections
Claims 9, 16-24, 27-35, 38-40 are objected to because of the following informalities: Claim 9 recites “or pharmaceutically acceptable salts of any one or more of the foregoing”. Applicant needs to recite “or pharmaceutically acceptable salts thereof” to improve the clarity of claim 9. Examiner is interpreting claim 9 as comprising aliskiren, curcumin, metformin, and propranolol, or pharmaceutically acceptable salts thereof i.e the drug combination comprises 4 compounds. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 9, 16, 17, 18, 23, 24, 25, 26, 27, 28, 29, 34, 35, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Halse et al. (US 20140235556, PTO-892 of record), in view of Fahy (US 11,071,743, PTO-892 of record), and further in view of Maki et al. (WO 2016004218A2, PTO-892 of record).
	Halse et al. teaches a method of treating or ameliorating the effects of glioma, glioblastoma comprising administering to a subject in need thereof an effective amount of a first active agent selected from the group consisting of an angiotensin receptor blocker which can be losartan, see claim 3; an antifungal agent; a bisphosphonate; an oxytocin inhibitor, an interleukin-1 (IL-1) inhibitor, a cyclooxygenase inhibitor which can be aspirin (acetylsalicylic acid), celecoxib, see claim 16; an .alpha.2.delta. voltage-dependent calcium channel (VDCC) inhibitor, a dihydroorotate dehydrogenase inhibitor, a calcium channel blocker, a renal sodium-chloride symporter inhibitor, an .alpha.2 adrenergic agonist, phenothiazine antipsychotic, a calcineurin inhibitor, a 5-hydroxytryptamine (5-HT) agonist, an angiotensin-converting enzyme (ACE) inhibitor which can be quinapril (see claims 34, 35); a direct rennin inhibitor which can be aliskiren ((2S,4S,5S,7S)-5-amino-N-(2-carbamoyl-2,2-dimethylethyl)-4-hydroxy-7-{[4-methoxy-3-(3-methoxypropoxy)phenyllmethyl}-8-methyl-2-(propan-2- yl)nonanamide), see claim 36; and combinations thereof, and a second active agent, which is a chemotherapeutic agent. See claims 1, 43. It is taught that the compounds/active agents can by administered in the same composition, simultaneously in separate compositions. See page 5, para [0059]. The first active agent can be administered in an amount of 1 mg/kg to 2400 mg/kg. See para [0064]. The composition therein can be administered orally. See paras [0066], [0070]-[0071].
Halse et al. does not teach a method of treating glioblastoma multiforme comprising administering effective amount of aliskerin, in combination with effective amounts of curcumin and an effective amount of metformin.
Halse et al. does not teach employment of propranolol in the drug combination comprising aliskerin, curcumin and metformin.
Fahy discloses treating and/or managing glioblastoma multiforme comprising administering a combination treatment comprising alfacalcidol, valganciclovir (450 mg twice a day), melatonin (12 mg twice a day), BHT (700 mg in the morning plus 350 mg at night), resveratrol (175 mg twice a day), lycopene (15 mg once a day), Honokiol (250 mg twice a day), metformin (N,N-dimethylimidodicarbonimidic diamide, 500 mg once a day), and vitamin D3, 2800 IU at night; the dose of dexamethasone was 4 mg in the morning and 2 mg in the evening. About two weeks later, bio-absorbable curcumin ((1 E,6E)-1,7-Bis(4-hydroxy-3-methoxyphenyl)hepta-1,6-diene-3,5- dione, 400 mg twice a day), was added to the regimen, and alfacalcidol was added to the regimen (3 micrograms in the morning). MRI scan showed no tumor progression. See column 10-column 11, Example 2. 
	Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21), a non-steroidal anti-inflammatory drug (NSAID) which can be celecoxib (see page 3, lines 10-14), and a therapeutic agent, compound or composition comprising a H2-receptor antagonist, a melatonin, a metformin, a quinolone, an immune check point blockade agent or an agent that blocks the interaction between a transmembrane programmed cell death or any combinations thereof. See abstract; page 12, lines 25-31; claims 1, 31, 32, 36, 37. It is taught that the therapeutic combinations of therapeutic agents or drugs, two or more drugs can be formulated as separate compositions or into one composition. See page 7, lines 18-26. The composition therein can be administered orally. See page 10, lines 23-25. The dosage of propranolol ranges from 10 to 320 mg per day. See claim 19.
	It would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ aliskerin in combination with effective amounts of curcumin, an effective amount of metformin and administer said combination to a subject suffering from glioblastoma (glioblastoma multiforme) because Fahy teaches that metformin and curcumin are used in treating and/or managing glioblastoma multiforme. One of ordinary skill in the art would have been motivated to employ aliskerin in combination with effective amounts of curcumin, an effective amount of metformin and administer said combination to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme with at least additive therapeutic effect.
	It would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ propranolol in the drug combination comprising aliskerin, curcumin, and metformin and administer said combination to a subject suffering from glioblastoma or glioblastoma multiforme because Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21). One of ordinary skill in the art would have been motivated to administer propranolol with drug combination comprising aliskerin, curcumin, and metformin to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme with at least additive therapeutic effect.
	Further, it would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ aliskerin, losartan, celecoxib, in combination with effective amounts of curcumin, an effective amount of metformin, propranolol and administer said combination to a subject suffering from glioblastoma (glioblastoma multiforme) because 1)  Halse et al. teaches a method of treating or ameliorating the effects of glioma, glioblastoma comprising administering to a subject in need thereof an effective amount of a first active agent selected from the group consisting of an angiotensin receptor blocker which can be losartan, see claim 3; an antifungal agent; a bisphosphonate; an oxytocin inhibitor, an interleukin-1 (IL-1) inhibitor, a cyclooxygenase inhibitor which can be aspirin (acetylsalicylic acid), celecoxib, see claim 16; an .alpha.2.delta. voltage-dependent calcium channel (VDCC) inhibitor, a dihydroorotate dehydrogenase inhibitor, a calcium channel blocker, a renal sodium-chloride symporter inhibitor, an .alpha.2 adrenergic agonist, phenothiazine antipsychotic, a calcineurin inhibitor, a 5-hydroxytryptamine (5-HT) agonist, an angiotensin-converting enzyme (ACE) inhibitor which can be quinapril (see claims 34, 35); a direct rennin inhibitor which can be aliskiren ((2S,4S,5S,7S)-5-amino-N-(2-carbamoyl-2,2-dimethylethyl)-4-hydroxy-7-{[4-methoxy-3-(3-methoxypropoxy)phenyllmethyl}-8-methyl-2-(propan-2- yl)nonanamide), see claim 36; and combinations thereof, and a second active agent, which is a chemotherapeutic agent, and 2) Fahy teaches that metformin and curcumin are used in treating and/or managing glioblastoma multiforme, 3) Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21). One of ordinary skill in the art would have been motivated to employ aliskerin, losartan, celecoxib in combination with effective amounts of curcumin, an effective amount of metformin, propranolol and administer said combination to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme with at least additive therapeutic effect.
	Further, it would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ aliskerin, losartan, quinapril, celecoxib, in combination with effective amounts of curcumin, an effective amount of metformin, propranolol and administer said combination to a subject suffering from glioblastoma (glioblastoma multiforme) because 1)  Halse et al. teaches a method of treating or ameliorating the effects of glioma, glioblastoma comprising administering to a subject in need thereof an effective amount of a first active agent selected from the group consisting of an angiotensin receptor blocker which can be losartan, see claim 3; an antifungal agent; a bisphosphonate; an oxytocin inhibitor, an interleukin-1 (IL-1) inhibitor, a cyclooxygenase inhibitor which can be aspirin (acetylsalicylic acid), celecoxib, see claim 16; an .alpha.2.delta. voltage-dependent calcium channel (VDCC) inhibitor, a dihydroorotate dehydrogenase inhibitor, a calcium channel blocker, a renal sodium-chloride symporter inhibitor, an .alpha.2 adrenergic agonist, phenothiazine antipsychotic, a calcineurin inhibitor, a 5-hydroxytryptamine (5-HT) agonist, an angiotensin-converting enzyme (ACE) inhibitor which can be quinapril (see claims 34, 35); a direct rennin inhibitor which can be aliskiren ((2S,4S,5S,7S)-5-amino-N-(2-carbamoyl-2,2-dimethylethyl)-4-hydroxy-7-{[4-methoxy-3-(3 methoxypropoxy)phenyllmethyl}-8-methyl-2-(propan-2- yl)nonanamide), see claim 36; and combinations thereof, and a second active agent, which is a chemotherapeutic agent, 2) Fahy teaches that metformin and curcumin are used in treating and/or managing glioblastoma multiforme, and 3) Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21). One of ordinary skill in the art would have been motivated to employ aliskerin, losartan, quinapril, celecoxib in combination with effective amounts of curcumin, an effective amount of metformin, propranolol and administer said combination to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme with at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts metformin, curcumin, aliskiren, celecoxib, propranolol, losartan, quinapril, cilazapril
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the effective amounts metformin, curcumin, aliskiren, celecoxib, propranolol, losartan, quinapril, and cilazapril, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen as in instant claim 26 i.e administering the drug combinations for a particular time period because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


Response to Arguments
Applicant’s arguments have been considered but are not persuasive in view of new grounds of rejection as discussed above and those found below.
	Applicant argues that “Halse is cited for allegedly disclosing a method of treating glioma by administering to a subject “a direct rennin inhibitor which can be aliskiren...and a second agent which is a chemotherapeutic agent.” Action, page 8………………Fahy was cited for allegedly disclosing treating and/or managing glioblastoma multiforme by administering alfacalcidol, valganciclovir, melatonin, BHT, resveratrol, lycopene, Honokiol, metformin, vitamin D3, dexamethasone, and curcumin. Action, page 10. The Office has not established that any of the cited references discloses a method for treating and/or managing cancer or a non-cancerous tumour in a patient in need thereof comprising administering a drug combination comprising aliskiren, curcumin, metformin, and propranolol.” Applicant’s arguments have been considered. Fahy teaches that metformin and curcumin are used in treating and/or managing glioblastoma multiforme. Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21). It would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ aliskerin in combination with effective amounts of curcumin, an effective amount of metformin and administer said combination to a subject suffering from glioblastoma (glioblastoma multiforme) because Fahy teaches that metformin and curcumin are used in treating and/or managing glioblastoma multiforme. One of ordinary skill in the art would have been motivated to employ aliskerin in combination with effective amounts of curcumin, an effective amount of metformin and administer said combination to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme with at least additive therapeutic effect.
	It would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ propranolol in the drug combination comprising aliskerin, curcumin, and metformin and administer said combination to a subject suffering from glioblastoma or glioblastoma multiforme because Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21). One of ordinary skill in the art would have been motivated to administer propranolol with drug combination comprising aliskerin, curcumin, and metformin to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme with at least additive therapeutic effect.
	Applicant argues that “The disclosure of Maki is purportedly concerned with administration of a beta-blocker (e.g., propranolol), an NSAID (e.g., celecoxib), and a third therapeutic agent selected from a H2 receptor antagonist, melatonin, metformin, quinoline, an immune check-point inhibitor, and an agent that blocks the interaction with a transmembrane programmed cell death protein 1………… Maki identifies a selection of 10 possible COX2 inhibitors (NSAID), which includes celecoxib. Accordingly, by modifying the teaching of Arber and Halse with Maki, the number of possible combinations exceeds a minimum of 560 x 10 = 5,600. The probability of the skilled person arriving at the specific combination of (i) aliskerin, curcumin, metformin, propranolol, and quinapril (amended claim 16) or (ii) aliskerin, curcumin, metformin, propranolol, quinapril, and celecoxib (amended claim 18) is extremely low.” Applicant’s arguments have been considered, but not found persuasive. Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21). Halse et al. teaches a method of treating or ameliorating the effects of glioma, glioblastoma comprising administering to a subject in need thereof an effective amount of a first active agent selected from the group consisting of an angiotensin receptor blocker which can be losartan, see claim 3; an antifungal agent; a bisphosphonate; an oxytocin inhibitor, an interleukin-1 (IL-1) inhibitor, a cyclooxygenase inhibitor which can be aspirin (acetylsalicylic acid), celecoxib, see claim 16; an .alpha.2.delta. voltage-dependent calcium channel (VDCC) inhibitor, a dihydroorotate dehydrogenase inhibitor, a calcium channel blocker, a renal sodium-chloride symporter inhibitor, an .alpha.2 adrenergic agonist, phenothiazine antipsychotic, a calcineurin inhibitor, a 5-hydroxytryptamine (5-HT) agonist, an angiotensin-converting enzyme (ACE) inhibitor which can be quinapril (see claims 34, 35); a direct rennin inhibitor which can be aliskiren ((2S,4S,5S,7S)-5-amino-N-(2-carbamoyl-2,2-dimethylethyl)-4-hydroxy-7-{[4-methoxy-3-(3-methoxypropoxy)phenyllmethyl}-8-methyl-2-(propan-2- yl)nonanamide), see claim 36; and combinations thereof, and a second active agent, which is a chemotherapeutic agent. See claims 1, 43. Fahy teaches that metformin and curcumin are used in treating and/or managing glioblastoma multiforme. It would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ aliskerin, losartan, quinapril, celecoxib, in combination with effective amounts of curcumin, an effective amount of metformin, propranolol and administer said combination to a subject suffering from glioblastoma (glioblastoma multiforme) because 1)  Halse et al. teaches a method of treating or ameliorating the effects of glioma, glioblastoma comprising administering to a subject in need thereof an effective amount of a first active agent selected from the group consisting of an angiotensin receptor blocker which can be losartan, see claim 3; an antifungal agent; a bisphosphonate; an oxytocin inhibitor, an interleukin-1 (IL-1) inhibitor, a cyclooxygenase inhibitor which can be aspirin (acetylsalicylic acid), celecoxib, see claim 16; an .alpha.2.delta. voltage-dependent calcium channel (VDCC) inhibitor, a dihydroorotate dehydrogenase inhibitor, a calcium channel blocker, a renal sodium-chloride symporter inhibitor, an .alpha.2 adrenergic agonist, phenothiazine antipsychotic, a calcineurin inhibitor, a 5-hydroxytryptamine (5-HT) agonist, an angiotensin-converting enzyme (ACE) inhibitor which can be quinapril (see claims 34, 35); a direct rennin inhibitor which can be aliskiren ((2S,4S,5S,7S)-5-amino-N-(2-carbamoyl-2,2-dimethylethyl)-4-hydroxy-7-{[4-methoxy-3-(3 methoxypropoxy)phenyllmethyl}-8-methyl-2-(propan-2- yl)nonanamide), see claim 36; and combinations thereof, and a second active agent, which is a chemotherapeutic agent, 2) Fahy teaches that metformin and curcumin are used in treating and/or managing glioblastoma multiforme, and 3) Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21). One of ordinary skill in the art would have been motivated to employ aliskerin, losartan, quinapril, celecoxib in combination with effective amounts of curcumin, an effective amount of metformin, propranolol and administer said combination to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme with at least additive therapeutic effect.


2) Claims 19, 20, 21, 22, 30, 31, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Halse et al. (US 20140235556, PTO-892 of record), in view of Fahy (US 11,071,743, PTO-892 of record), in view of Maki et al. (WO 2016004218A2, PTO-892 of record) as applied to claims 9, 16, 17, 18, 23, 24, 25, 26, 27, 28, 29, 34, 35, 38-40 above, and further in view of Shoba et al. (Planta Medica 64, 1998, 353-356, PTO-1449).
	The combination of references do not teach employment of piperine (1-[5-(1,3-Benzodioxol-5-yl)-1-oxo-2,4-pentadienyl]piperidine) in the drug combinations comprising curcumin.
	Shoba et al. teaches that curcumin has antitumor activities and curcumin following oral administration is poorly absorbed and only traces of the compound appear in the blood. See page 353, left hand column, under Introduction. Concomitant administration of piperine enhance the serum concentrations, extent of absorption and bioavailability of curcumin. See abstract.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ piperine in the drug combinations comprising Aliskiren, curcumin, metformin, propranolol, quinapril, losartan, celecoxib and administer said drug combinations to a patient suffering from glioblastoma multiforme because curcumin following oral administration is poorly absorbed and concomitant administration of piperine enhance the serum concentrations, extent of absorption and bioavailability of curcumin. One of ordinary skill in the art would have been motivated to employ piperine in the drug combinations comprising curcumin with reasonable expectation of success of enhancing the serum concentrations, extent of absorption and bioavailability of curcumin, and with reasonable expectation of employing the combination for treating glioblastoma multiforme with enhanced therapeutic effect.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive as discussed above.

Claim Objections
Claims, 36, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art made of Record:
US 20120058208 A1 
Synergistic Composition for Enhancing Bioavailability of Curcumin; curcumin + piperine; anticancer effect; 

WO2013049045A1 or   US 20140235556 A1 COMPOSITIONS AND METHODS OF TREATING GLIOMAS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627